Citation Nr: 0027305	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  94-31 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 
1977.

This appeal arises from a decision of the Los Angeles, 
California, Regional Office (RO) which determined that the 
veteran had failed to submit the requisite new and material 
evidence required to reopen a claim for service connection 
for a heart disorder.  The veteran appealed this 
determination.

A hearing before the Board of Veterans' Appeals (Board) was 
held in August 1995.  This hearing was conducted by the 
undersigned who will make the final determination in this 
case.  See 38 U.S.C.A. § 7102(a) (West 1991 & Supp. 2000).  
In April 1996, the Board remanded this claim, and the case 
has since been returned for further appellate consideration.

The veteran changed his residence to Texas in December 1999.  
His claims files were therefore transferred to the Waco, 
Texas RO.


FINDINGS OF FACT

1.  The issue of service connection for a heart disorder was 
denied in the RO's rating decision of November 1981.  The 
veteran was notified of this decision and his appellate 
rights, but failed to file a timely substantive appeal.

2.  Evidence associated with the claims file since the RO's 
November 1981 denial of service connection is new and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The lay evidence and a medical opinion of October 1999 
imply a nexus between the veteran's current heart disorder 
and his military service.

4.  The preponderance of the medical evidence indicates that 
the veteran's current heart disorder is a congenital defect 
that pre-existed his military service and was not permanently 
aggravated by such service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for a heart disorder has 
been submitted, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for a 
heart disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A heart disorder was not incurred or aggravated during 
the veteran's military service, and a cardiovascular disorder 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1131, 1153 (West 1991); 38 C.F.R. 
§§  3.303, 3.304, 3.306, 3.307, 3.309 (1999); VAOPGPREC 67-
90, 55 Fed.Reg. 43253 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of his entrance into active service in August 
1975, the veteran was given a comprehensive physical 
examination.  His Report of Medical History is difficult to 
read, but the Board will presume that the veteran denied any 
medical history of dizziness, fainting spells, shortness of 
breath, chest pain or pressure, or heart trouble.  On 
examination, his heart and vascular system were found to be 
normal.

In early September 1976 the veteran was complaining of 
dyspnea, shortness of breath, chest pain, and profuse 
sweating.  He noted that these symptoms were usually 
associated with physical exertion.  The veteran claimed that 
these symptoms had existed for the past three weeks.  It was 
noted that he had a questionable history of rheumatic fever 
six years before.  The initial assessments were questionable 
status post rheumatic fever, and rule out heart disease.  

During a consultation the following day, the veteran reported 
a history of a hospitalization for questionable rheumatic 
fever at the age of 18.  He reported that dyspnea on 
exertion, diaphoresis, and occasional chest pain had existed 
since that hospitalization.  It was also noted that the 
veteran had undergone dental extractions without the use of 
antibiotics.  The impression was Class I mitral valve 
insufficiency.

An undated physical profile report restricted the appellant's 
participation in strenuous exercise due to a mitral murmur 
with right bundle branch block. 

A cardiology clinic evaluation in late September 1976 noted 
an assessment of idiopathic hypertrophic subaortic stenosis 
(IHSS) with Wolff-Parkinson-White (WPW) syndrome.  

A hospitalization report of November 1976 indicated that the 
veteran was being evacuated from Korea due to his cardiac 
symptoms.  These symptoms were noted to include dyspnea on 
minimal exertion, chest pain, diaphoresis, and palpitations.  
The final diagnoses were documented pre-excitation syndrome, 
Type B; and suspected hypertrophic obstructive 
cardiomyopathy.  A separate inpatient record of mid-November 
1976 noted the veteran's claimed history of fatigability, 
dyspnea, light headedness, and occasional palpitations with 
exercise since at least the age of 16.

Hospital records from November 1976 report a history of the 
veteran having decreased exercise tolerance throughout his 
life.  He claimed that at age 17 he was evaluated for 
increased fatigability and was told he had heart trouble.  It 
was noted that the veteran experienced episodes of marked 
increase in his heart rate all his life, but these symptoms 
had worsened in the last three months.  The veteran reported 
that he completed basic training without difficulty, but for 
the past three months had experienced a progressive decrease 
in exercise tolerance with marked shortness of breath and 
fatigue on exertion.  His other symptoms included 
lightheadedness, extreme diaphoresis, chest pain, and two 
pre-syncopal episodes in the past two months.  It was noted 
that "since initiation of therapy he describes less frequent 
symptoms."

In December 1976, it was recommended that the veteran be 
referred to a medical board.  The diagnosis was ventricular 
pre-excitation (WPW Type B) with symptomatic recurrent 
supraventricular tachyarrhythmia, unresponsive to medical 
therapy, without clinical or historical evidence of organic 
myocardial disease.  A physical evaluation Board determined 
in January 1977 that the veteran was unfit for further 
military duty due to his heart disorder.  This disorder was 
characterized as "ventricular pre-excitation with recurrent 
supraventricular tachyarrhythmia rated as tachycardia, 
paroxysmal; severe frequent attacks."  It was determined by 
the military board that, "[t]he condition was present since 
age 15 and there is no evidence for service aggravation.  Any 
worsening in his condition is attributable to natural 
progression of the disease."

The veteran's Department of Defense (DD) Form 214 indicated 
that he had been assigned to the Second Infantry Division 
while stationed in Korea.  His primary military specialty was 
field artillery crewman.

The veteran filed an initial claim for service connection for 
a heart disorder in April 1977.  A rating decision of June 
1977 denied this claim on the basis that the veteran's heart 
disorder was a constitutional or developmental abnormality 
that was not considered a compensable disability under the 
law.  The veteran was notified of this decision and his 
appellate rights in a letter dated in the same month.

Another claim for service connection for a heart disorder was 
filed by the veteran in April 1981.  Department of Veterans 
Affairs (VA) medical records dated from August 1980 to June 
1981 were associated with the claims file in July 1981.  
These records indicated treatment for the veteran's cardiac 
complaints with assessments for WPW, Type A.  He claimed that 
he had experienced problems with arrhythmias since 1975.  A 
private discharge summary dated in April 1981 noted treatment 
for cardiac complaints, and diagnoses of probable WPW and 
rapid atrial fibrillation secondary to WPW.  Private 
treatment records dated from February to October 1979 were 
received sometime prior to August 1981.  In February 1979, 
the veteran was hospitalized with cardiac complaints.  He 
asserted that prior to this episode he had "always [been] 
healthy."  It was reported by the veteran that his father 
had a history of heart disease.  However, on a separate 
medical record of the same date the veteran acknowledged that 
he had experienced similar "sensations" in the past.  The 
initial assessment was paroxysmal atrial fibrillation 
secondary to WPW.  A discharge note of March 1979 indicated 
that an electrocardiogram (EKG) had indicated that the 
veteran suffered with WPW with atrial fibrillation.  An 
undated medical record indicated that the veteran's 
"problems" consisted of WPW and tachycardia.  An outpatient 
record of late March 1979 indicated that the veteran's 
symptoms were attributable to a "mechanical heart disease."  
On an outpatient record of June 1979, the veteran's examiner 
opined. "With documented WPW in past continued 
constitutional symptom of diaphoresis coupled [with] 
possibility of hyperthyroidism as etiology should be ruled 
out even though [patient's] sex makes [diagnosis] less 
likely."

A private outpatient record of September 1979 noted the 
medical opinion that the veteran's heart murmur was possibly 
related to WPW.  In October 1979, an assessment noted 
"[patient with] WPW etiology."

A rating decision of November 1981 confirmed the RO's prior 
denial of service connection for a heart disorder.  It was 
determined that the veteran had not submitted evidence that 
showed his current heart disorder had either been incurred or 
aggravated by his military service.  He was informed of this 
decision and his appellate rights by letter that month.  The 
veteran indicated his displeasure with this decision and a 
statement of the case (SOC) was issued to his last reported 
address in May 1982.  The cover letter attached to his SOC 
informed the veteran of his need to file a timely substantive 
appeal.  The appellant failed to file a timely substantive 
appeal.  

The veteran again filed a claim for service connection for a 
heart disorder in September 1990.  It was argued that as his 
entrance examination was normal, his heart disorder must have 
either been incurred or aggravated by his strenuous military 
duty.  

VA medical records dated from August 1980 to June 1981 were 
incorporated into the claims file in August 1993.  These 
records discussed treatment previously considered by the RO.  
Private inpatient records received in March 1994 noted 
treatment during the veteran's hospitalization in April 1981.  

The veteran's letter to the President of the United States 
was associated with his claims file in November 1994.  He 
alleged that he had not experienced any heart problems prior 
to his entry into active service.  The veteran asserted that 
his current heart problems had started during his military 
duty.  It was claimed by the veteran that his heart disorder 
prevented him from obtaining or retaining employment.

At his Board hearing in August 1995, the veteran testified 
that he had not experienced any heart problems prior to his 
military service.  He claimed that prior to joining the 
military he had worked in occupations requiring strenuous, 
manual labor and had not suffered with cardiac symptoms.  The 
veteran asserted that his family did not have a history of 
heart disease.  He testified that toward the end of his basic 
training he started to experience "frustration" in his 
heart while running.  His symptoms included being 
lightheaded, short-winded, and having chest pains.  The 
veteran indicated that his first duty assignment was in Korea 
as an infantryman handling ammunition for a cannon.  Six 
months after arriving in Korea, the veteran alleged that he 
became fatigued and could not complete the strenuous 
activities associated with his military specialty.  He 
claimed that he was then placed on a profile and assigned to 
more sedentary type work.  The veteran testified that 
eventually he was hospitalized and sent back to the United 
States.  He denied ever relating a history of pre-service 
heart problems to his military physicians.  After his 
separation from the military, the veteran asserted that he 
had experienced heart attacks in 1979 and 1981.  He also 
claimed that his heart disorder had been evaluated by the VA 
in 1992.  It was acknowledged by the veteran that his post-
service physicians had never commented on the etiology of his 
heart problems.  

A VA cardiac examination was provided to the veteran in May 
1997.  In the examination report of August 1997, the examiner 
noted that he had thoroughly reviewed the veteran's medical 
records of recent years.  It was indicated that the veteran 
had undergone a thorough evaluation of his cardiac condition 
in 1993 to include an electrophysiology study.  It was 
reported that the veteran had a well-documented history of 
WPW syndrome, Type B.  The veteran reportedly declined to 
undergo ablation to resolve his arrhythmias due to WPW, and 
was noncompliant with his medication due to perceived side 
effects.  The examiner noted that the veteran acknowledged 
abuse of cocaine and alcohol, and found that use of these 
substances along with anxiety resulting from their use could 
cause tachycardia.  The impression was Type B, WPW syndrome.  
It was opined by the examiner that:

WPW syndromes are caused by [the] 
presence of an abnormal connection 
between the upper chambers of the heart 
with the lower chambers or the ventricles 
of the heart, and results in abnormal 
electrical conduction between atria and 
the ventricles...This is a condition 
present since birth; however, the 
manifestations could occur later in life.  
The occurrence of WPW syndrome per se is 
unrelated to any acquired condition 
because it is a congenitally present 
abnormality.

A separate VA physician's opinion was requested regarding the 
etiology of the veteran's heart disorder and this opinion was 
provided in January 1999.  This physician noted that the 
veteran was well known to his Department of Cardiology as he 
had been admitted on numerous occasions for cardiac 
dysrhythmia.  The physician indicated that he had reviewed 
the veteran's VA hospital and outpatient records.  It was 
noted that the veteran had undergone two attempts at surgical 
ablation of the aberrant pathway, but both attempts had been 
unsuccessful.  The veteran had refused to take oral 
antiarrhythmic medication due to claimed side effects.  The 
medical records reportedly indicated that the veteran had 
ongoing substance abuse problems, predominantly with alcohol 
and cocaine, which tremendously exacerbated his underlying 
cardiac rhythm abnormality.  It was specifically noted that 
these substances may stimulate the veteran's abnormal cardiac 
rhythms and that cocaine actually caused ventricular 
tachycardia.  The reviewer further commented:

...[WPW] is classified as a 
supraventricular tachyarrhythmia.  The 
mechanism for this disorder involves an 
aberrant (accessory) pathway between the 
atria and ventricles for electrical 
conduction.  The aberrant pathway 
produces a pre-excitation syndrome in the 
ventricular myocardium adjacent to the 
pathway.  This predisposes the patient to 
sudden attacks of arrhythmia, and can 
certainly be a fatal disorder.

Accessory pathways occur in a very small 
proportion (<1%) of the population and 
are considered a congenital condition.

It is far less likely than not that any 
military service with which this veteran 
was involved, in any way "aggravated or 
worsened" the underlying congenital 
abnormality.

While this veteran's substance abuse 
episodes have not caused, nor worsened 
the underlying condition, they have 
dramatically increased the likelihood 
that he will require hospitalization.

OPINION: NO CONNECTION WHATSOEVER BETWEEN 
VETERAN'S MILITARY SERVICE AND CONGENITAL 
WPW SYNDROME.

(Emphasis in the original.)

The writer indicated that a fellow physician had reviewed the 
medical records and his opinion, and concurred in this 
opinion.

The January 1999 reviewer produced another opinion in June 
1999.  This physician indicated that he had now reviewed the 
veteran's claims file.  It was noted that the veteran's heart 
condition had been well-studied during military service and 
thereafter.  The reviewing physician indicated that there was 
no evidence whatsoever to suggest any worsening or 
aggravation.  This physician again concluded that there was 
"no connection whatsoever between [the] veteran's military 
service and [his] congenital W-P-W syndrome."

A VA discharge summary for a period of hospitalization in 
September 1998 was associated with the claims file in October 
1999, and it noted treatment for Type B WPW.

An October 1999 opinion from the veteran's treating VA 
physician and nurse indicated that the veteran had been seen 
in the electrophysiology service.  The veteran's heart 
disorder was indicated to be WPW "which is a congenital 
defect."  It was indicated that the veteran was now being 
treated with medication, but had refused further ablation.  
His treating physician wrote:

I have been informed that his treatment 
for palpitations began while he was in 
the service.  Contributing factors to 
increased paroxysms of atrial 
fibrillations can be stress and increased 
catecholamines, such as those conditions 
seen in infantry duty.

II.  Analysis

As noted above, the VA last addressed the veteran's claim for 
service connection for a heart disorder in November 1981.  
The veteran was notified of denial of this disability and of 
his appellate rights, but failed to perfect an appeal to the 
Board.  Thus, the RO's November 1981 decision is final, and 
the VA may not reconsider this claim on the same record.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  In a case that concerns an issue on 
which there is a prior final decision, the Board is required 
to make a determination on whether that claim has been 
properly reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  According to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The question of whether new and material evidence has been 
presented to reopen a claim is but one part of a three-part 
analysis.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  First, the VA must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Second, if VA determines 
that the evidence is "new and material," it must reopen the 
claim and determine whether it is well grounded.  Third, if 
the claim is well grounded, VA must evaluate the merits of 
the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  

As noted above, prior to the current appeal the claim for the 
veteran's heart disorder was last reviewed by the VA in 
November 1981.  The RO refused to reopen the claim for 
service connection on the basis that there was no medical 
evidence that the veteran's heart disorder had been incurred 
or permanently aggravated by his military service.  In order 
for the veteran to reopen his claim, he must present 
competent evidence that addresses this reason for denial.

Since November 1981, the VA has obtained an October 1999 
medical opinion that the veteran's current heart disorder 
could have been aggravated by his strenuous activities during 
military service.  This opinion is new as it has not 
previously been reviewed by the VA, and as it relates the 
veteran's heart condition to his military service, is 
material to the claim of service connection.  Therefore, the 
Board finds that the veteran has presented the requisite new 
and material evidence required to reopen a claim for service 
connection for a heart disorder.

Turning to the question whether this claim is well-grounded 
under 38 U.S.C.A. § 5107(a), the Board finds that such is the 
case.  For purposes of well-groundedness, the veteran's lay 
statements and medical histories must be accepted as 
credible.  See King v. Brown, 5 Vet. App. 19 (1993).  The 
veteran has submitted evidence of cardiac symptoms during 
military service, medical evidence of a current heart 
disorder, and a medical nexus between this disorder and his 
military service.  Thus, the veteran has presented evidence 
of a well-grounded claim.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).

As the veteran has submitted a well-grounded claim, the Board 
must now determine whether all development required under 
38 U.S.C.A. § 5107(a) has been conducted.  At his Board 
hearing in August 1995, the veteran indicated that he had 
been treated at the VA Medical Centers in Wadsworth, 
California, and Dallas, Texas, from the early 1990's to the 
present time.  He appeared to allege that he had received a 
thorough cardiovascular work-up at the Wadsworth VA Medical 
Center in 1992.  His treatment records were requested from 
this facility in August 1993 and the Medical Center responded 
later that same month with copies of all available records.  
These records failed indicate any treatment for cardiac 
problems in 1992.  However, the VA examiner of May 1997 
indicated that he had done a thorough review of the veteran's 
medical records and revealed that the veteran had undergone 
significant cardiovascular work-up in 1993.  Based on the VA 
medical reports, the 1993 testing appears to be the work-up 
referred to by the veteran at his Board hearing.

A review of the claims file indicates that the VA has 
obtained all available military and private treatment records 
identified by the veteran.  In addition, it appears that all 
available treatment records from the VA Medical Center in 
Wadsworth, California, have also been associated with the 
claims file.  However, part of his treatment records from the 
VA Medical Center in Dallas, Texas, are not of record.  
Nevertheless, a thorough review of the claims file by the 
Board does not indicate that further development of these 
records is warranted.  VA physicians have provided thorough 
histories of the veteran's VA treatment in reports of August 
1997, January 1999, June 1999, and October 1999.  Most 
importantly, neither the veteran nor the VA examiners have 
suggested that an opinion exists in these records regarding 
the etiology of his heart disorder.  Thus a remand to obtain 
these records would not provide any pertinent evidence 
regarding the etiology of the disorder alleged to be service-
connected, and would only cause a substantial and needless 
delay in the adjudication of the claim.  See Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (The VA is not required to obtain 
evidence which, even if obtained, would make no difference in 
the result).  Furthermore, the reports of the VA physicians 
noted above have provided the Board with detailed information 
on the veteran's treatment history during the 1990's and 
medical analyses of its relevance to the etiology of his 
heart disorder.  As the Board is prohibited from making 
medical determinations, a remand merely to obtain treatment 
records thoroughly analyzed by four different physicians 
would serve no purpose in an adjudication regarding etiology.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In addition, the Board finds that the RO has fully complied 
with its remand instructions of October 1999.  The RO was 
requested to provide the veteran with a VA examination in 
order to secure a medical opinion on the nature and etiology 
of his current heart disorder.  As described in the preceding 
factual background, this has been accomplished.  Thus, there 
has been no violation of the veteran's due process rights 
regarding the Board's remand instructions of April 1996.  Cf. 
Stegall v. West, 11 Vet. App. 268 (1998).

It is noted by the Board that the supplemental statements of 
the case (SSOC's) issued since its remand of April 1996 did 
not directly deal with the issue of whether the veteran had 
submitted the requisite new and material evidence to reopen 
his claim for service connection.  Instead, the RO appears to 
have adjudicated the service connection claim on its merits.  
As the veteran has been notified of the requirements for 
service connection and provided with the opportunity to 
present evidence and arguments regarding this issue, it is 
determined that he will not be prejudiced by the Board 
proceeding to the merits to adjudicate this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a veteran 
served ninety days or more, and an acquired cardiovascular 
disorder becomes manifest to a degree of ten percent within 
one year of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

The evidence is clear that the veteran has suffered with a 
chronic heart disorder at least since his military service.  
There is, however, no diagnosis of an acquired cardiovascular 
disorder such as arteriosclerosis, cardiovascular-renal 
disease, endocarditis, or myocarditis in the available 
medical records, nor has the veteran claimed that he 
currently has any of these disorders.  Thus, the presumptions 
of 38 C.F.R. §§ 3.307 and 3.309 are not for consideration in 
the current claim.  Rather, the veteran's heart disorder has 
been diagnosed as WPW.  While the medical records have on 
occasion indicated other possible cardiac disorders, 
sustained medical observation and testing by the military in 
1976, private medical evaluation in 1979, and VA evaluation 
in the 1980's and 1990's all have concluded that the 
veteran's heart disorder is WPW.

The veteran contends that his current heart disorder began 
during his military service or, in the alternative, that he 
had a pre-existing heart disorder that was permanently 
aggravated by his strenuous military duties.  While the 
appellant is competent to provide evidence on injury and 
symptoms, he is not competent to provide a diagnosis or 
etiology.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).  
Only a qualified medical professional can provide evidence on 
the diagnosis or etiology of the veteran's heart disorder.

The preponderance of the medical opinions from both the 
military and post-service records indicates that the 
veteran's current heart disorder, WPW, is a congenital 
defect, not a hereditary disease.  VAOPGPREC 67-90; 55 
Fed.Reg. 43253 (1990) (A disease is usually capable of 
improvement or deterioration.  A congenital defect is 
normally a stasis condition incapable of improvement or 
deterioration.)  That WPW is congenital in nature is 
supported by the VA physicians' descriptions of the physical 
mechanics of this defect in opinions of August 1997 and 
January 1999 which noted an "abnormal connection" in the 
veteran's heart leading to irregular functions.  Under the 
provisions of 38 C.F.R. § 3.303(c), a congenital disorder is 
not a disability recognized under the law for VA compensation 
purposes.  The veteran's in-service statements regarding the 
pre-existence of his heart disorder in combination with both 
military, and post-service medical opinions that his heart 
disorder is a congenital defect, is clear and unmistakable 
evidence sufficient to rebut the presumption of soundness 
found at 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  See Doran 
v. Brown, 6 Vet. App. 283, 286 (1994).  By its very 
definition, a congenital defect would have pre-existed the 
veteran's service.  Therefore, this disorder cannot be 
granted service connection on the basis of being incurred or 
aggravated during active service.  

Service connection may, however, be granted for any 
superimposed disease or injury incurred during military 
service.  After thorough evaluation during his military 
service, it was concluded that the veteran's heart problems 
were the result of WPW.  Thus, at the time of his separation 
there was no superimposed acquired cardiac disease or injury.  
Without such a superimposed disease or injury, or competent 
evidence linking a current superimposed disability to service 
there is no basis to award service connection for a heart 
disorder.

It appears that the veteran's congenital heart defect was 
asymptomatic at the time of his entrance into active service.  
Significantly, however, a congenital defect is not a disease 
and hence, the presumption of soundness does not apply.  Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  Moreover, although 
the October 1999 statement may suggest that infantry duties 
aggravated the defect, the law is clear in limiting service 
connection to diseases or injuries which are aggravated in-
service.  WPW is not a disease or injury.  It is a congenital 
defect.  Hence, it is not capable of being service connected.  
38 U.S.C.A. § 1131.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a heart disorder is 
denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

